MEMORANDUM DECISION                                                              FILED
Pursuant to Ind. Appellate Rule 65(D),                                       Jan 24 2018, 6:57 am

this Memorandum Decision shall not be                                            CLERK
                                                                             Indiana Supreme Court
regarded as precedent or cited before any                                       Court of Appeals
                                                                                  and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jourdan Anthony Davis,                                   January 24, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1706-CR-1293
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela Dow
Appellee-Plaintiff                                       Davis, Judge
                                                         Trial Court Cause No.
                                                         49G16-1607-F6-27191



Altice, Judge.


                                         Case Summary


Court of Appeals of Indiana | Memorandum Decision 49A04-1706-CR-1293 | January 24, 2018              Page 1 of 4
[1]   Following a bench trial, Jourdan Davis was convicted of two counts of Level 6

      felony possession of a narcotic drug, one count of Level 6 felony possession of

      cocaine, and one count of Class B misdemeanor disorderly conduct. On

      appeal, Davis argues that the State presented insufficient evidence to support

      his disorderly conduct conviction, a point which the State concedes.


[2]   We reverse in part and remand with instructions to vacate Davis’s disorderly

      conduct conviction.


                                       Facts & Procedural History


[3]   On June 15, 2016, Officer Gregory Shue of the Indianapolis Metropolitan

      Police Department responded to a call concerning a disturbance at a local

      motel. Upon his arrival, Officer Shue encountered Davis and Tiarra Cole in the

      parking lot. Davis was very agitated and screaming at Cole, and when he saw

      Officer Shue’s police car, he quickly walked away. Davis was detained and

      ultimately found to be in possession of heroin, fentanyl, and cocaine. Although

      there was testimony that Davis continued to shout at Cole throughout the

      encounter, no evidence was presented that he was ever told to be quiet.


[4]   As a result of these events, Davis was charged with two counts of Level 6 felony

      possession of a narcotic drug, one count of Level 6 felony possession of

      cocaine, and one count of Class B misdemeanor disorderly conduct. 1




      1
        Davis was also charged with Class A misdemeanor domestic battery and Class A misdemeanor battery, but
      these charges were dismissed during trial.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1706-CR-1293 | January 24, 2018      Page 2 of 4
      Following a bench trial, Davis was found guilty as charged. Davis was

      sentenced to 365 days on each Level 6 felony conviction and 60 days on the

      Class B misdemeanor conviction, with all sentences to be served concurrently.

      Davis now appeals.


                                          Discussion & Decision


[5]   On appeal, Davis challenges the sufficiency of the evidence supporting his

      disorderly conduct conviction only. In reviewing a challenge to the sufficiency

      of the evidence, we neither reweigh the evidence nor judge the credibility of

      witnesses. Atteberry v. State, 911 N.E.2d 601, 609 (Ind. Ct. App. 2009). Instead,

      we consider only the evidence supporting the conviction and the reasonable

      inferences flowing therefrom. Id. If there is substantial evidence of probative

      value from which a reasonable trier of fact could have drawn the conclusion

      that the defendant was guilty of the crime charged beyond a reasonable doubt,

      the judgment will not be disturbed. Baumgartner v. State, 891 N.E.2d 1131, 1137

      (Ind. Ct. App. 2008).


[6]   In order to support Davis’s conviction for Class B misdemeanor disorderly

      conduct, the State was required to prove that Davis recklessly, knowingly, or

      intentionally made unreasonable noise and continued to do so after being asked

      to stop. See Ind. Code § 35-45-1-3(a)(2); Martin v. State, 499 N.E.2d 273, 275

      (Ind. Ct. App. 1986) (explaining that “[t]o convict for disorderly conduct, the

      trier of fact must find that there was unreasonable noise, followed by an

      admonition to stop, which was in turn followed by more unreasonable noise”).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1706-CR-1293 | January 24, 2018   Page 3 of 4
[7]   Davis does not dispute that he made unreasonable noise, but he argues that no

      evidence was presented to establish that Officer Shue or anyone else ever told

      him to stop. The State concedes as much and agrees that Davis’s disorderly

      conduct conviction must be reversed. Accordingly, we reverse and remand

      with instructions to vacate Davis’s disorderly conduct conviction and the

      sentence imposed thereon. Because the trial court imposed concurrent

      sentences, Davis’s aggregate sentence will not be affected.


[8]   Judgment reversed in part and remanded with instructions.


      May, J. and Vaidik, C.J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1706-CR-1293 | January 24, 2018   Page 4 of 4